Citation Nr: 0920017	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-11 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
knee arthritis.

2.  Entitlement to a rating in excess of 20 percent for right 
knee instability.

3.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis.

4.  Entitlement to a rating in excess of 20 percent for 
postoperative left knee with instability.

5.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1969 and from December 1983 to October 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

During the RO hearing in July 2006, the Veteran withdrew his 
appeal for the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  The Board notes that this 
qualifies as a valid withdrawal of the issue of entitlement 
to a TDIU.  See 38 C.F.R. § 20.204.  Accordingly, this issue 
is not on appeal.

The Board notes that additional VA treatment records from 
August 2007 to October 2007 were associated with the claims 
file subsequent to the last supplemental statement of the 
case dated in July 2007.  The VA treatment records show that 
the Veteran has osteoarthritis of the bilateral knees, he 
takes lortab or Tylenol for right knee pain and he does not 
want knee surgery at this time.  The Board finds that this 
evidence duplicates evidence previously in the record that 
was considered in the July 2007 SSOC and therefore, it is not 
pertinent to the Veteran's claims of entitlement to an 
increased rating for his bilateral knee disorders.

The issue of entitlement to an increased rating for diabetes 
mellitus, type II is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran's right knee arthritis is characterized by limited 
range of motion with flexion from 10 degrees to 60 degrees 
with pain on repetitive motion, extension limited to 10 
degrees on repetitive motion, and additional functional loss 
due to pain.  

2.  The competent medical evidence of record shows that the 
Veteran's right knee had some instability due to joint space 
loss with moderate crepitance.

3.  The competent medical evidence of record shows that the 
Veteran's left knee arthritis is characterized by limited 
range of motion with flexion from 5 degrees to 70 degrees 
with pain on repetitive motion, extension limited to 5 
degrees and additional functional loss due to pain.  

4.  The competent medical evidence of record shows that the 
Veteran's left knee had some instability due to joint space 
loss with moderate crepitance.


CONCLUSIONS OF LAW

1.  The schedule criteria for a disability rating in excess 
of 20 percent for right knee arthritis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2008). 

2.  The schedule criteria for a disability rating in excess 
of 20 percent for right knee instability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008). 

3.  The schedule criteria for a disability rating in excess 
of 10 percent for left knee arthritis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2008). 

4.  The schedule criteria for a disability rating in excess 
of 20 percent for postoperative left knee with instability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
C.F.R. § 4.71a, Diagnostic Code 5257 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008), which held that, for 
an increased compensation claim, section 5103(a) requires 
first element notice which notifies the claimant: (1) that he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating (a) a worsening or increase in 
severity of the disability and (b) the effect that worsening 
has on his employment and daily life; (2) that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (3) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), such as 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Furthermore, (4) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.

The Board notes that the requirements laid out by the Court 
in Vazquez-Flores pertain to first element notice; as such, 
any notice errors under the first element are presumed 
prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  See also Simmons v. Nicholson, 487 F.3d 892, 896 
(Fed. Cir. 2007), vacated on other grounds sub nom. Shinseki 
v. Sanders/Simmons, No. 07-1209 U.S. (April 21, 2009).  In 
order to proceed with an appeal, the Board must demonstrate 
that any first element error is not prejudicial to the 
Veteran and that the error did not affect the essential 
fairness of the adjudication.  Id.  To do this, the VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating that any defect was cured by actual 
knowledge on the part of the claimant, that a reasonable 
person could be expected to understand from the notice what 
was needed, that a benefit could not have been awarded as a 
matter of law, or perhaps where the claimant has stated that 
he or she has no further evidence to submit, or where the 
record reflects that VA has obtained all relevant evidence.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
rev'd on other grounds sub nom. Shinseki v. Sanders/Simmons, 
No. 07-1209 U.S. (April 21, 2009).  

In this case, the Board observes that the Veteran filed a 
claim for entitlement to an increased rating based on 
individual unemployability due to service-connected 
disabilities in March 2004.  In an April 2004 VCAA letter, 
the RO informed the Veteran that a claim for TDIU is also 
considered a claim for an increase in his service-connected 
conditions.  The Veteran was notified that he may submit 
evidence that the bilateral knee disabilities have increased 
in severity.  The RO informed the Veteran that he may submit 
statements from his doctor containing physical and clinical 
findings, the results of any laboratory tests or x-rays, and 
the dates of examinations and tests.  In addition, the letter 
notified the Veteran that he may submit statements from other 
individuals who are able to describe from their own knowledge 
and personal observation in what manner his disability has 
become worse.  Thus, the April 2004 VCAA letter expressly 
informed the Veteran about the need to provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of his service-connected 
disabilities.

However, the VCAA letter did not inform the Veteran that he 
may provide evidence showing the impact of his service-
connected disabilities on his employment and daily life.  The 
Board finds that this notice error did not affect the 
essential fairness of the adjudication because the Veteran 
demonstrated that he had actual knowledge of the information 
that was not provided in the April 2004 VCAA notice.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)).  The Veteran submitted a statement in April 2004 
asserting that his service-connected disabilities have 
prevented him from finding full time gainful employment.  He 
noted that he had interviewed for two jobs and after the 
employer learned about his heart condition, diabetes and 
arthritis from a pre-employment physical, the job was not 
there or they had hired someone else.  The Veteran also 
asserted in the April 2004 letter that he uses a cane to walk 
and prolonged standing is impossible due to the pain in his 
back, hips and knees.  Accordingly, the Board concludes that 
the record on appeal shows that the appellant had actual 
knowledge of the need to provide evidence showing the impact 
of his service-connected disabilities on his employment and 
daily life, that he actually submitted such evidence and 
therefore, the above VCAA notice error did not affect the 
essential fairness of the Board's decision.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed.Cir.2007) rev'd on other 
grounds sub nom. Shinseki v. Sanders/Simmons, No. 07-1209 
U.S. (April 21, 2009), Newhouse v. Nicholson, 497 F.3d 1298, 
1301 (Fed.Cir.2007), Conway v. Principi, 353 F.3d 1369, 1375 
(Fed. Cir. 2004), and Vazquez-Flores, 22 Vet. App. at 48.

In addition, the Board notes that the Veteran's service-
connected arthritis of the knees in part is determined by 
specific measurements of the Veteran's range of motion of the 
leg.  The Veteran was not provided with information of the 
diagnostic codes that measure range of motion of the leg in 
any VCAA notice letter.  Nonetheless, the Board observes that 
this information was provided in the statement of the case 
(SOC) dated in March 2006.  The Veteran submitted a VA Form 9 
in April 2006, which informed the RO that he wanted to appeal 
all of the issues in the SOC that the RO sent to him.  The 
Board finds that this indicates that a reasonable person 
would have had actual knowledge of the information in the 
March 2006 SOC, including the relevant diagnostic codes 
listed in the SOC for arthritis and range of motion of the 
leg.  It is reasonable to assume that in order to indicate 
that he disagreed with the decision in the SOC that the 
Veteran actually read and understood the information in the 
SOC.  Thus, the Board has determined that the record on 
appeal shows that a reasonable person would have had actual 
knowledge of the evidence that would be required to 
demonstrate an entitlement to an increased rating for 
arthritis of the bilateral knees and therefore, the above 
VCAA notice error did not affect the essential fairness of 
the Board's decision.  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed.Cir.2007) rev'd on other grounds sub nom. 
Shinseki v. Sanders/Simmons, No. 07-1209 U.S. (April 21, 
2009)

As discussed above, the Veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that the Veteran was not 
specifically informed, the Board has demonstrated that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

With regard to the duty to assist, the Board finds that all 
necessary development on the claims currently under 
consideration has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the Veteran in 
obtaining all evidence necessary to substantiate his claims.  
The claims file contains the Veteran's service treatment 
records and VA examination reports dated in June 2004 and 
June 2007.  These reports are associated with the record and 
have been considered in adjudicating these claims.  The 
record also contains a transcript of the Veteran's RO hearing 
in July 2006.  

The Veteran has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence that has 
not been obtained.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the issues currently under 
consideration.  Based on the foregoing, the Board has 
determined that all relevant facts have been developed 
properly and sufficiently in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims. 

II. Merits of the Claims for an Increased Rating

The Veteran filed a claim for entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU) in March 2004.  The 
RO considered the claim for TDIU also as a claim for an 
increased rating of his service-connected disabilities.  The 
RO denied his claim for an increased rating of his service-
connected bilateral knee disabilities.  The Veteran appeals 
this decision.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or misaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Veteran's bilateral knee instability is currently 
separately rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.   This rating code is for 
other impairment of the knee, recurrent subluxation or 
lateral instability rated as 10 percent disabling if slight, 
20 percent disabling if moderate, and 30 percent disabling if 
severe.  The Board notes that words such as "slight," 
"moderate" and "severe" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "moderate" or "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  

A VA examination of the Veteran's bilateral knee disabilities 
in June 2004 revealed that the Veteran complained of 6 out of 
10 diffuse anterior aching pain in the right knee and 4 out 
of 10 medial and posterior dull aching pain in the left knee.  
With weight bearing and range of motion activities, he 
described his right knee pain as 10 out of 10 and his left 
knee pain as 7 out of 10.  The Veteran denied any locking or 
sudden giving way episodes.  The Veteran reported flare-ups 
in the right knee about once per month with increased pain 
and effusion.  Sometime the pain radiated down the anterior 
leg like shin splints.  The Veteran noted flare-ups in the 
left leg approximately every two months with increased pain 
and effusion.  The Veteran ambulated with a cane on the right 
side.  The Veteran noted that he was able to walk about 200 
yards without his cane and one-quarter mile with his cane 
before his knee pain would stop him.  He can walk up or down 
one or two flights of stairs if he takes his time and uses 
the handrail or cane.  The examiner noted that the Veteran 
walked with a straight, stable but antalgic gait with a limp 
on the right lower extremity while using a cane in his right 
hand.  The limp is accentuated when he walks without the 
cane.  The Veteran's right knee range of motion was flexion 
from zero to 114 degrees with pain at 94 degrees.  He lacked 
one degree of full extension in the right knee.  The 
Veteran's left knee range of motion for flexion was zero to 
124 degrees with pain at 113 degrees.  The Veteran was able 
to extend his left knee to zero degrees.  Inspection of the 
knees revealed no effusions, warmth or redness.  There was no 
joint tenderness in either knee.  Compression and 
apprehension tests were negative for both patellae.  
Stability of the knees was satisfactory with 1+ laxity on 
varus-valgus stress with solid end points.  Lachman's, 
anterior/posterior drawer and McMurray's signs were all 
negative in both knees.  The examiner noted significant 
crepitus in both knees on passive range of motion.  

A November 2006 orthopedic evaluation revealed valgus 
alignment of the right knee to a moderate degree with slight 
effusion.  The clinician noted that the Veteran had density 
that was palpated in the superior lateral portion of the knee 
that was quite mobile and difficult to find.  The Veteran had 
approximately 5 to 110 degrees range of motion of the right 
knee.  He had pseudo-laxity laterally due to joint space loss 
and X-rays confirmed nearly complete loss of the lateral 
joint space and degenerative changes medially as well.  

A July 2006 orthopedic evaluation noted that the Veteran 
walked into the examining room with an obvious limp.  
Examination of the knees revealed very slight effusion of 
both knees.  The left knee had a range of motion of zero to 
90 degrees.  He had slight varus valgus instability due to 
joint space loss rather than ligament instability.  He had a 
negative anterior drawer.  The Veteran had crepitus with 
range of motion and pain with patella compression and 
mobilization.  The Veteran's knee was tender along both the 
medial and lateral joint line.  The Veteran's range of motion 
for the right knee was 5 to 80 degrees with marked crepitus 
on range of motion and slight effusion.  The right knee also 
had varus vulgus instability due to joint space loss.  X-ray 
examination showed advanced degenerative changes of both 
knees, the right more than the left.  The clinician noted 
that the Veteran's degenerative changes are as advanced as it 
can be.  The Veteran had some instability of the knees due to 
degenerative changes and joint space loss.  He has a very 
hard time walking on uneven ground and his activities are 
greatly curtailed due to the pain caused by his degenerative 
condition.  

A VA examination conducted in June 2007 shows that the 
Veteran had pain in his knees all the time.  He rates the 
background pain as 4 out of 10, which occur about 25 percent 
of the time usually in the early morning with the pain 
increasing upon any activity.  The Veteran stated that most 
of the time the pain is 7 out of 10.   The Veteran indicated 
that he used a cane sometimes, approximately six to seven 
times a month and he uses the cane more in the winter to help 
stabilize him.  He also reported t hat he will wear a knee 
brace when he is having more pain in the knee.  The Veteran 
denied dislocations; however, he did state that his knees 
tend to give way when he walks, especially when he walks down 
an incline.  He reported that he has had several falls due to 
slipping on wet or icy surfaces and he has difficulty walking 
down inclines.  The Veteran noted that he missed work twice 
in the past eighteen months due to his knees.  He is very 
slow in doing any yard work or other types of household 
chores.  He no longer climbs ladders nor engages in heavy 
types of activities.  The examiner noted that that the 
Veteran's lower extremities were properly aligned and grossly 
symmetric.  Muscle mass, tone and strength were symmetric 
with strength 5 out 5 bilaterally without fatigue or lack of 
endurance.  There was no evidence of clubbing, cyanosis or 
pedal edema.  The Veteran had moderate bilateral crepitance.  
Passive range of motion for forward flexion of the right knee 
was 5 to 90 degrees with pain at 70 degrees and forward 
flexion of the left knee was 5 to 90 degrees with pain at 70 
degrees.  Active and repetitive range of motion for forward 
flexion of the right was 10 to 85 degrees with pain at 60 
degrees and forward flexion of the left knee was 5 to 85 
degrees with pain at 70 degrees.  The Veteran's left knee 
lacked 5 degrees of full extension on passive, active and 
repetitive motion.  The Veteran's right knee lacked 5 degrees 
of full extension on passive motion and lacked 10 degrees of 
full extension on active and repetitive motion.  X-rays of 
both knees in March 2006 revealed bilateral degenerative 
joint disease with the right more so than the left.  The 
examiner noted that the Veteran had chronic pain with a 
severe impact on functional ability for both knees.     

Pursuant to the foregoing evidence, the Board finds that an 
increased rating is not warranted under Diagnostic Code 5257, 
as the evidentiary picture most closely approximates moderate 
bilateral knee instability.  The Veteran experiences severe 
pain in the knees and complains of giving way of the knees 
when walking, particularly walking down an incline.  The 
evidence shows that he occasionally uses a cane for stability 
and he will use a knee brace when he experiences an increase 
in pain.  Such manifestations do not constitute any more than 
moderate disability.  An increased evaluation of 30 percent 
would entail severe symptomatology.  The Board is of the 
opinion that the left knee disability is not considered 
severe under VA regulations because the evidence indicates 
that the Veteran has some instability due to degenerative 
changes and joint loss, his ligaments are intact, he has as a 
slight limping gait and he is able to carry on most normal 
activities.  Although the Veteran reports giving way, that 
manifestation of the bilateral knee disability does not 
appear to be of sufficient frequency to constitute a severe 
disability picture under Diagnostic Code 5257.   

The Board notes that the Veteran's bilateral knees are also 
separately rated for arthritis.  Degenerative arthritis is 
rated based on limitation of motion of the affected joint 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Under Diagnostic Code 5003, traumatic arthritis 
is rated analogous to degenerative arthritis.  Degenerative 
arthritis, when established by x-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purpose of rating a 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.

The Veteran is currently rated as 20 percent disabling for 
the right knee and 10 percent disabling for the left knee 
under Diagnostic Code 5261 for limitation of leg extension.  
In order for the Veteran to receive a 20 percent rating under 
Diagnostic Code 5261 (limitation of leg extension), the 
competent medical evidence must show that his knee 
disabilities are manifested by leg extension limited to 15 
degrees.  A 30 percent rating under Diagnostic Code 5261 is 
warranted if the competent medical evidence shows that his 
knee disabilities are manifested by leg extension limited to 
20 degrees.   

The medical evidence reveals that the Veteran did not 
objectively demonstrate limited leg extension of 15 degrees 
for the left knee or 20 degrees for the right knee at any 
time relevant to the current appeal period.  Rather, at the 
worst, the Veteran was limited to 5 degrees of extension with 
the left knee and he was limited to 10 degrees of extension 
with the right knee during June 2007 VA examination.  

The Board notes that in determining the 20 percent disability 
rating for the right knee, the RO considered the Veteran's 
limitation of extension to 10 degrees on repetitive motion, 
which warrants a 10 percent disability rating.  In addition, 
it provided the Veteran with an additional 10 percent 
evaluation for actual painful joints on repetitive motion 
under 38 C.F.R. § 4.59.  Although the evidence of record for 
limitation of extension of the Veteran's left knee is 
noncompensable under Diagnostic Code 5261, the RO provided 
the Veteran with a separate 10 percent disability rating for 
painful motion of the joint under 38 C.F.R. § 4.59.  Thus, 
the Veteran's currently assigned disability evaluations for 
bilateral knee arthritis contemplate the criteria under 
DeLuca and it is compensated for additional functional loss 
due to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board concludes that the assignment of an additional 10 
percent disability rating for each knee by the RO adequately 
compensates the Veteran for any loss of function due to pain, 
weakness, fatigability, incoordination or pain on movement of 
a joint.  

The Board has also considered whether the Veteran is entitled 
to a rating higher for his bilateral knee disabilities or a 
separate rating for his bilateral knee disabilities under 
alternate Diagnostic Codes.  

In this regard, the Board acknowledges that a Veteran who has 
both limitation of flexion and limitation of extension of the 
same leg must be rated separately under Diagnostic Codes 5260 
and 5261 to be adequately compensated for functional loss 
associated with injury to the leg.  See VAOPGCPREC 9-04 
(September 17, 2004).  Under Diagnostic Code 5260 flexion 
limited to 45 degrees warrants a disability rating of 10 
percent.  In this case, the medical findings do not establish 
loss of flexion for either leg to a compensable degree.  As 
noted above, at the worst considering pain and repetitive 
use, the Veteran's flexion was limited to 60 degrees for the 
right knee and limited to 70 degrees for the left knee.  
Thus, the Veteran is not entitled to an increased rating for 
his arthritis of the bilateral knee under Diagnostic Code 
5260. 

Moreover, the medical evidence does not show that the Veteran 
demonstrated genu recurvatum or had removal of symptomatic, 
semilunar cartilage.  The medical evidence also does not show 
malunion or nonunion of the tibia and fibula, semilunar, 
dislocated cartilage with frequent episodes of "locking," 
pain and effusion into the joint, or ankylosis associated 
with the service-connected knee disabilities.  Therefore, a 
higher disability rating is not available under the criteria 
set forth in Diagnostic Codes 5256, 5258, 5259, 5262 and 
5263.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 
5262, 5263.

The Board notes that a staged rating is not appropriate for 
the Veteran's bilateral knee disabilities.  The Board has 
considered the most severe manifestations of his bilateral 
knee disabilities and a staged rating would not serve to 
benefit the Veteran.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Thus, for the reasons explained above, the Board finds that 
the medical evidence more closely approximates the current 
disability evaluation of 20 percent for right knee 
instability, 20 percent for right knee arthritis, 20 percent 
for postoperative left knee with instability and 10 percent 
for left knee arthritis for the entire appeal period.  

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected bilateral knee disabilities are 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's bilateral knee instability 
and arthritis with the established criteria found in the 
rating schedule for leg instability, limitation of extension 
and limitation of flexion shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  The Board notes that the record shows that 
the Veteran is currently employed as a truck driver and that 
the June 2007 VA examination indicated that he had only 
missed three days of work in the past 18 months due to his 
bilateral knee disorders.  Thus, the evidence does not 
indicate that his bilateral knee disorders have caused marked 
interference with his employment, necessitated frequent 
periods of hospitalization or has otherwise rendered 
impracticable the regular schedular standards for rating such 
disability.  Under these circumstances, and in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).


ORDER

1.  Entitlement to a rating in excess of 20 percent for right 
knee arthritis is denied.

2.  Entitlement to a rating in excess of 20 percent for right 
knee instability is denied.

3.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis is denied.

4.  Entitlement to a rating in excess of 20 percent for 
postoperative left knee with instability is denied.


REMAND

The last supplemental statement of the case (SSOC) pertaining 
to the issue of entitlement to an increased rating for 
service-connected diabetes mellitus, type II was issued in 
July 2007.  Subsequent to the issuance of this SSOC, VA 
treatment records dated between August 2007 and October 2007 
were associated with the claims file.  Specifically, the 
Board observes that a September 2007 VA treatment record 
reveals that the Veteran's diabetes was uncontrolled and the 
clinician discussed the possibility of insulin with the 
Veteran.  This evidence was not reviewed in conjunction with 
the preparation of the July 2007 SSOC. 
 
As this evidence is pertinent to the Veteran's diabetes claim 
and it has not been considered by the RO, it must be referred 
to the RO for initial review.  See 38 C.F.R. §§ 19.37(a), 
20.1304.  Thus, a remand is necessary so that the RO may 
consider the evidence associated with the file subsequent to 
the July 2007 SSOC and if a decision cannot be reached that 
is favorable to the appellant, issue an appropriate SSOC. 

In addition, the Board observes that the Veteran's treatment 
records indicate that the Veteran's diabetes mellitus has 
increased in severity and that the Veteran may be required to 
use insulin.  The Board notes that while a new examination is 
not required simply because of the passage of time, a new 
examination is appropriate when there is an indication of an 
increase in severity since the last examination.  See 
VAOPGCPREC 11-95 (April 7, 1995).  As such, the Board finds 
that the veteran should be afforded another VA examination in 
order to appropriately assess the current severity of his 
type II diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran for 
an appropriate VA examination to 
determine the current manifestations 
and severity of his service-connected 
type II diabetes mellitus.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Any appropriate 
testing should be conducted, and the 
results reviewed, prior to the final 
opinion.  The examiner should describe 
all findings in detail, and should 
explain the rationale for any 
conclusions reached.

2.	After completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to an increased 
rating for diabetes mellitus, type II, 
taking into consideration all evidence 
contained in the claims file, including 
the VA treatment records associated 
with the claims file following the 
issuance of the supplemental states of 
the case in July 2007.  If the benefit 
sought on appeal remains denied, the RO 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


